Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 1 of 22 PageID #: 1860




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  SOL IP, LLC                                 §
                                              §
                 Plaintiff,                   §
                                              §     Case No. 2:18-CV-00526-RWS-RSP
         v.
                                              §
                                                    LEAD CASE
  AT&T MOBILITY LLC,                          §
                                              §
                 Defendant.                   §
   SOL IP, LLC                                §
                                              §
                 Plaintiff,                   §
                                              §
         v.                                   §     Case No. 2:18-CV-00527-RWS-RSP

   SPRINT CORPORATION ; SPRINT                §
   COMMUNICATIONS COMPANY L.P.;               §
   SPRINT SOLUTIONS, INC.; and SPRINT         §
   SPECTRUM L.P.,                             §
                                              §
                 Defendants.
                                              §
                                              §
  SOL IP, LLC                                 §
                                              §
                 Plaintiff,
                                              §
         v.                                   §
                                                    Case No. 2:18-CV-00528-RWS-RSP
                                              §
  VERIZON COMMUNICATIONS INC. ;               §
  and CELLCO PARTNERSHIP d/b/a                §
  VERIZON WIRELESS,
                                              §
                 Defendants.                  §
                                              §



                                   PROTECTIVE ORDER
         WHEREAS, Plaintiff Sol IP, LLC, Defendants AT&T Mobility LLC, Sprint

  Communications Company L.P., Sprint Solutions, Inc., Sprint Spectrum L.P., Cellco Partnership




                                                1
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 2 of 22 PageID #: 1861




  d/b/a Verizon Wireless, and Intervenor Ericsson, Inc.1, hereafter referred to as “the Parties,”

  believe that certain information that is or will be encompassed by discovery demands by the

  Parties involves the production or disclosure of trade secrets, confidential business information,

  or other proprietary information;

         WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

  Federal Rule of Civil Procedure 26(c):

         THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

  1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

         any document, information or material that constitutes or includes, in whole or in part,

         confidential or proprietary information or trade secrets of the Party or a Third Party to whom

         the Party reasonably believes it owes an obligation of confidentiality with respect to such

         document, information or material (“Protected Material”). Protected Material shall be

         designated by the Party producing it by affixing a legend or stamp on such document,

         information or material as follows: “CONFIDENTIAL.” The word “CONFIDENTIAL”

         shall be placed clearly on each page of the Protected Material (except deposition and hearing

         transcripts) for which such protection is sought. For deposition and hearing transcripts, the

         word “CONFIDENTIAL” shall be placed on the cover page of the transcript (if not

         already present on the cover page of the transcript when received from the court reporter)

         by each attorney receiving a copy of the transcript after that attorney receives

         notice of the designation of some or all of that transcript as “CONFIDENTIAL.”

  2.     Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

         Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only”

         1
                   For purposes of this Protective Order, the term “Defendants” shall include
  Ericsson, Inc.


                                                    2
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 3 of 22 PageID #: 1862




        shall receive the same treatment as if designated “RESTRICTED - ATTORNEYS’ EYES

        ONLY” under this Order, unless and until such document is redesignated to have a different

        classification under this Order.

  3.    With respect to documents, information or material designated

        “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or

        “RESTRICTED CONFIDENTIAL SOURCE CODE” (“DESIGNATED MATERIAL”),2

        subject to the provisions herein and unless otherwise stated, this Order governs, without

        limitation: (a) all documents, electronically stored information, and/or things as defined

        by the Federal Rules of Civil Procedure; (b) all pretrial, hearing or deposition testimony, or

        documents marked as exhibits or for identification in depositions and hearings; (c) pretrial

        pleadings, exhibits to pleadings and other court filings; (d) affidavits; and (e) stipulations.

        All copies, reproductions, extracts, digests and complete or partial summaries prepared

        from any DESIGNATED MATERIALS shall also be considered DESIGNATED

        MATERIAL and treated as such under this Order.

  4.    A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED -

        ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”)

        may be made at any time. Inadvertent or unintentional production of documents,

        information or material that has not been designated as DESIGNATED MATERIAL shall

        not be deemed a waiver in whole or in part of a claim for confidential treatment. Any party

        that inadvertently or unintentionally produces Protected Material without designating it as

        DESIGNATED MATERIAL may request destruction of that Protected Material by

        2
            The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
  to the class of materials designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’
  EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and
  collectively.


                                                   3
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 4 of 22 PageID #: 1863




        notifying the recipient(s), as soon as reasonably possible after the producing Party

        becomes aware of the inadvertent or unintentional disclosure, and providing replacement

        Protected Material that is properly designated. The recipient(s) shall then destroy all copies

        of the inadvertently or unintentionally produced Protected Materials and any documents,

        information or material derived from or based thereon.

  5.    “CONFIDENTIAL” documents, information and material may be disclosed only to the

        following persons, except upon receipt of the prior written consent of the designating party,

        upon order of the Court:

        (a)    outside counsel of record in this Action for the receiving Party;

        (b)    supporting personnel employed in the law firm(s) of outside counsel of record,
               such as attorneys, paralegals, legal translators, legal secretaries, legal clerks and
               shorthand reporters to whom it is reasonably necessary to disclose the information
               for this litigation;

        (c)    up to and including three (3) designated representatives of each of the Parties who
               either have responsibility for making decisions dealing directly with the litigation
               of this Action, or who are employees of the party and are assisting outside counsel
               in the litigation of this Action, except that (i) a Party may in good faith request the
               other Parties’ consent to designate one or more additional representatives, the other
               Parties shall not unreasonably withhold such consent, and the requesting Party may
               seek leave of Court to designate such additional representative(s) if the requesting
               party believes the other Party/Parties has/have unreasonably withheld such
               consent; and (ii) Defendants’ representatives under this paragraph shall not have
               access to any Co-Defendants’ “CONFIDENTIAL” documents, information or
               material;

        (d)    outside consultants or experts (i.e., not existing employees or affiliates of a Party
               or an affiliate of a Party) retained for the purpose of this litigation, provided that:




                                                  4
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 5 of 22 PageID #: 1864




               (1) such consultants or experts are not presently employed by the Parties
               or competitors to a Party for purposes other than this Action;

               (2) before access is given, the consultant or expert has completed the Undertaking
               attached as Exhibit A hereto and the same is served upon the producing Party with
               a current curriculum vitae of the consultant or expert at least ten (10) days
               before access to the Protected Material is to be given to that consultant or
               Undertaking to object to and notify the receiving Party in writing that it objects to
               disclosure of Protected Material to the consultant or expert. Along with the
               curriculum vitae, the following information shall be provided: employment
               history for the past three years and a listing of cases in which the witness has
               testified as an expert at trial or by deposition within the preceding five years.
               The Parties agree to promptly confer and use good faith to resolve any such
               objection. If the Parties are unable to resolve any objection, the objecting Party
               may file a motion with the Court within fifteen (15) days of the notice, or within
               such other time as the Parties may agree, seeking a protective order with
               respect to the proposed disclosure. The objecting Party shall have the burden
               of proving the need for a protective order. No disclosure shall occur until all
               such objections are resolved by agreement or Court order;

        (e)    independent litigation support services, including persons working for or as
               court reporters, videographers, translators, graphics or design services, jury or
               trial consulting services and photocopy, document imaging, and database services
               retained by counsel and reasonably necessary to assist counsel with the litigation
               of this Action, provided that all such outside vendors agree to maintain the
               confidentiality of DESIGNATED MATERIAL;

        (f)    the Court and its personnel;

        (g)    any mediator who is assigned to hear this matter, and his or her staff, subject to
               their agreement to maintain confidentiality to the same degree as required by this
               Protective Order; and

        (h)    an author, signatory, or prior recipient of the document or the original source of
               the CONFIDENTIAL information. Such person shall be given access only to the
               specific document or information therein that the person authored, signed, or
               previously received.

  6.    A Party shall designate documents, information or material as “CONFIDENTIAL” only

        upon a good faith belief that the documents, information or material contains confidential

        or proprietary information or trade secrets of the Party or a Third Party to whom the Party

        reasonably believes it owes an obligation of confidentiality with respect to such documents,



                                                 5
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 6 of 22 PageID #: 1865




        information or material.

  7.    Documents, information or material produced pursuant to any discovery request in this

        Action, including but not limited to Protected Material designated as DESIGNATED

        MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

        be used for any other purpose. Any person or entity who obtains access to DESIGNATED

        MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

        duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

        portion thereof except as may be reasonably necessary in the litigation of this Action. Any

        such copies, duplicates, extracts, summaries or descriptions shall be classified

        DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

  8.    To the extent that any one of Defendants in this litigation provides DESIGNATED

        MATERIAL under the terms of this Protective Order to Plaintiff, Plaintiff shall not share

        that material with the other Defendants in this litigation, absent express written

        permission from the producing Defendant.

  9.    To the extent a producing Party believes that certain Protected Material qualifying to be

        designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

        limitation, the producing Party may designate such Protected Material “RESTRICTED --

        ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes computer

        source code and/or live data (that is, data as it exists residing in a database or databases)

        (“Source Code Material”), the producing Party may designate such Protected Material as

        “RESTRICTED CONFIDENTIAL SOURCE CODE.”

  10.   For Protected Material designated RESTRICTED -- ATTORNEYS’ EYES ONLY,

        access to, and disclosure of, such Protected Material shall be limited to individuals listed




                                                  6
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 7 of 22 PageID #: 1866




        in paragraphs 5(a-b) and (d-h).

  11.   For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE CODE,

        the following additional restrictions apply:

        (a)    Access to a Party’s Source Code Material shall be provided only on “stand-
               alone” computer(s) (that is, the computer may not be linked to any network,
               including a local area network (“LAN”), an intranet or the Internet). Use or
               possession of any input/output device or other electronic device (e.g., USB
               memory stick, cameras, or any camera-enabled device, laptop, cellular
               telephones, etc.) is prohibited while in the room containing the stand-alone
               computer(s).

               To the extent the producing Party does not waive this provision to allow the
               reviewer to utilize their own laptop to take notes, the reviewer shall be provided a
               laptop to take notes, and such notes shall be provided to the reviewing Party
               without review by the producing Party. The stand-alone computer shall be
               provisioned with software sufficient to review and search the source code on the
               stand-alone computer. Upon the receiving Party’s request, other commercially
               available software tools for viewing and searching source code shall be installed
               on the computer, provided that (a) the receiving Party possesses an appropriate
               license to such software tools; and (b) the producing Party approves such
               software tools (which approval shall not be unreasonably withheld). Such
               request and software shall be provided a at least ten (10) business days in
               advance of the date upon which the receiving Party wishes to have the additional
               software tools available for use on the computer. Further, the stand-alone
               computer shall be of suitably modern grade, with a viewing screen measuring at
               least 21” diagonally, and with an external mouse and keyboard.

               The stand-alone computer may be connected to a printer solely for the limited
               purposes permitted pursuant to paragraph 11 (h) below. Additionally, the stand-
               alone computer may only be located at the offices of the producing Party’s
               outside counsel (unless mutually agreed upon by the receiving and producing
               Parties);

        (b)    The receiving Party shall make reasonable efforts to restrict its requests for
               such access to the stand-alone computer(s) to normal business hours, which for
               purposes of this paragraph shall be 8:00 a.m. through 6:00 p.m. local time;
               However, upon reasonable notice from the receiving party, the producing Party
               shall make reasonable efforts to accommodate the receiving Party’s request for
               access to the stand-alone computer(s) outside of normal business hours. The
               Parties agree to cooperate in good faith such that maintaining the producing
               Party’s Source Code Material at the offices of its outside counsel shall not
               unreasonably hinder the receiving Party’s ability to efficiently and effectively
               conduct the prosecution or defense of this Action;



                                                 7
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 8 of 22 PageID #: 1867




         (c)     The producing Party shall provide the receiving Party with information
                 explaining how to start, log on to, and operate the stand-alone computer(s) in order
                 to access the produced Source Code Material on the stand-alone computer(s);

         (d)     The producing Party will produce Source Code Material in computer
                 searchable format on the stand-alone computer(s) as described above;

         (e)     Access to Protected Material designated RESTRICTED CONFIDENTIAL
                 SOURCE CODE shall be limited to (1) outside counsel; and (2) up to six (6)
                 outside consultants or experts3 (i.e., not existing employees or affiliates of a
                 Party or an affiliate of a Party), retained for the purpose of this litigation and
                 approved to access such Protected Materials pursuant to paragraph 5(d) above A
                 receiving Party may include excerpts of Source Code Material in a pleading,
                 exhibit, expert report, discovery document, deposition transcript, other Court
                 document, provided that the Source Code Documents are appropriately marked
                 under this Order, restricted to those who are entitled to have access to them as
                 specified herein, and, if filed with the Court, filed under seal in accordance with
                 the Court’s rules, procedures and orders;

         (f)     To the extent portions of Source Code Material are quoted in a Source
                 Code Document, either (1) the entire Source Code Document will be stamped and
                 treated as RESTRICTED CONFIDENTIAL SOURCE CODE or (2) those pages
                 containing quoted Source Code Material will be separately stamped and
                 treated as RESTRICTED CONFIDENTIAL SOURCE CODE;

         (g)     No person shall copy, e-mail, transmit, upload, download, print, photograph or
                 otherwise duplicate any portion of the designated Source Code Material, except
                 that the receiving Party may request a reasonable number of pages of Source
                 Code Material to be printed on watermarked or colored pre-bates numbered paper,
                 which shall be provided by the producing Party.

                 No more than 10% or 250 pages of the total Source Code produced by a
                 producing Party, whichever is greater (but in no case more than a total of 5,000
                 pages from that producing Party), may be in printed form at any one time. If
                 necessary, the receiving Party may request to print additional pages in excess of
                 the amounts of a producing Party’s total Source Code above, which request the
                 producing Party will not unreasonably deny. In any event, no more than 50 pages
                 of continuous Source Code will be printed without the authorization of the

         3
           For the purposes of this paragraph, an outside consultant or expert is defined to include
  the outside consultant’s or expert’s direct reports and other support personnel, such that the
  disclosure to a consultant or expert who employs others within his or her firm to help in his or
  her analysis shall count as a disclosure to a single consultant or expert.


                                                   8
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 9 of 22 PageID #: 1868




              producing Party.

              Within 5 business days or such additional time as necessary due to volume
              requested, the producing Party will provide a copy of the requested material on
              watermarked or colored paper bearing Bates numbers and the legend
              “RESTRICTED CONFIDENTIAL SOURCE CODE” unless objected to as
              discussed below. The printed pages shall constitute part of the Source Code
              Material produced by the producing Party in this action. At the inspecting Parties’
              request, up to two additional sets (or subsets) of printed Source Code Material
              may be requested and provided by the producing Party in a timely fashion;

        (h)   Except as set forth in paragraph 10(k) below, no electronic copies of Source Code
              Material shall be made without prior written consent of the producing Party, except
              as necessary to create documents which, pursuant to the Court’s rules, procedures
              and order, must be filed or served electronically.

        (i)   The receiving Party shall be permitted to make a reasonable number of printouts
              and photocopies of Source Code Material, all of which shall be designated and
              clearly labeled “RESTRICTED CONFIDENTIAL SOURCE CODE,” and the
              receiving Party shall maintain a log of all such files that are printed or
              photocopied;

        (j)   Should such printouts or photocopies be transferred back to electronic media,
              such media shall be labeled “RESTRICTED CONFIDENTIAL SOURCE
              CODE” and shall continue to be treated as such;

        (k)   If the receiving Party’s outside counsel, consultants, or experts obtain printouts
              or photocopies of Source Code Material, the receiving Party shall ensure that
              such outside counsel, consultants, or experts keep the printouts or photocopies in
              a secured locked area in the offices of such outside counsel, consultants, or
              expert. The receiving Party may also temporarily keep the printouts or photocopies
              at: (i) the Court for any proceedings(s) relating to the Source Code Material, for
              the dates associated with the proceeding(s); (ii) the sites where any deposition(s)
              relating to the Source Code Material are taken, for the dates associated with the
              deposition(s); and (iii) any intermediate location reasonably necessary to transport
              the printouts or photocopies (e.g., a hotel prior to a Court proceeding or
              deposition); and

        (l)   The receiving Party’s outside counsel may only disclose a copy of the Source
              Code Material to individuals specified in paragraphs 5(a-b) and (d-h) above (not
              including jury consultants and mock jurors). In no case shall any information
              designated as RESTRICTED CONFIDENTIAL SOURCE CODE by a
              Defendant be provided to any other Defendant or Defendant’s counsel by any



                                               9
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 10 of 22 PageID #: 1869




                      Party or counsel absent explicit agreement from the Party designating the
                      information;

            (m)       Any technical advisor retained on behalf of a receiving Party who is to be given
                      access to a producing Party’s produced Source Code Material (whether in
                      electronic form or otherwise) must agree in writing not to perform software
                      development work directly or indirectly intended for commercial purposes
                      relating to any functionality covered by the Source Code Material reviewed by
                      such expert or consultant for a period of one year after the issuance of a final,
                      non-appealable decision resolving all issues in the case, or two years after the
                      expert or consultant ceases to have access to the Source Code Material,
                      whichever is earlier. This shall not preclude such experts or consultants from
                      consulting in future litigation, so long as such consulting does not involve
                      software development work directly or indirectly intended for commercial
                      purposes relating to any functionality covered by the Source Code Material
                      reviewed by such expert or consultant; and

      12.         Any attorney representing a Party, whether in-house or outside counsel, and any

                  person associated with a Party and permitted to receive another Party’s Protected

                  Material related to the technical operation of a product or system in use or under

                  development that is designated RESTRICTED -- ATTORNEYS’ EYES ONLY

                  and/or RESTRICTED CONFIDENTIAL SOURCE CODE (collectively “HIGHLY

                  SENSITIVE MATERIAL”), who obtains, receives, has access to, or otherwise learns,

                  in whole or in part, the other Party’s HIGHLY SENSITIVE MATERIAL under this

                  Order shall not engage in any Prosecution Activity involving the field of

                  physical, MAC, and/or network layer technology for cellular telephony or wireless

                  LAN communications during the pendency of this Action and for eighteen (18)

                  months after its conclusion, including any appeals. To ensure compliance with the

                  purpose of this provision, each Party shall create an “Ethical Wall” between those

                  persons with access to HIGHLY SENSITIVE MATERIAL and any individuals who,

                  on behalf of the Party or its acquirer, successor, predecessor, or other affiliate, prepare,

                  prosecute, supervise or assist in the preparation or prosecution of any patent



                                                         10
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 11 of 22 PageID #: 1870




            application pertaining to the field of invention of the patent-in-suit. Participation in

            any post-grant proceeding, including but not limited to Inter Partes Review,

            Covered Business Method Review, and Post-Grant Review but excluding reissue,

            shall not constitute preparation or prosecution of a patent application.


    13.   Prosecution Activity shall mean any activity on behalf of any Party other than the

          producing Party related to the preparation or prosecution (for any person or entity) of

          patent applications relating to physical, MAC, and/or network layer technology for

          cellular telephony or wireless LAN communications or advising or counseling clients

          regarding the same, including but not limited to participating in any way in preparing,

          prosecuting, editing, amending and/or drafting of claims, or communication with a

          domestic or foreign patent office for purpose of allowance of any claims, for any patent

          application, reexamination or reissue application before any domestic or foreign patent

          office. Nothing in this paragraph shall prevent any attorney from sending non-

          confidential prior art to an attorney involved in patent prosecution for purposes of

          ensuring that such prior art is submitted to the U.S. Patent and Trademark Office (or any

          similar agency of a foreign government) to assist a patent applicant in complying with its

          duty of candor. Nothing in this provision shall prohibit any attorney of record in this

          litigation from discussing any aspect of this case that is reasonably necessary for the

          prosecution or defense of any claim or counterclaim in this litigation with his/her client.




                                                  11
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 12 of 22 PageID #: 1871



   14.   Nothing in this Order shall require production of documents, information or other

         material that a Party contends is protected from disclosure by the attorney-client privilege,

         the work product doctrine, or other privilege, doctrine, or immunity. If documents,

         information or other material subject to a claim of attorney-client privilege, work product

         doctrine, or other privilege, doctrine, or immunity is inadvertently or unintentionally

         produced, such production shall in no way prejudice or otherwise constitute a waiver of,

         or estoppel as to, any such privilege, doctrine, or immunity. Any Party that inadvertently

         or unintentionally produces documents, information or other material it reasonably believes

         are protected under the attorney-client privilege, work product doctrine, or other privilege,

         doctrine, or immunity may obtain the return of such documents, information or other

         material by promptly notifying the recipient(s) and providing a privilege log for the

         inadvertently or unintentionally produced documents, information or other material. The

         recipient(s) shall gather and return all copies of such documents, information or other

         material to the producing Party no later than five (5) business days after receiving a

         request for their return, except for any pages containing privileged or otherwise protected

         markings by the recipient(s), which pages shall instead be destroyed and certified as

         such to the producing Party.




                                                  12
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 13 of 22 PageID #: 1872




   15.   There shall be no disclosure of any DESIGNATED MATERIAL by any person

         authorized to have access thereto to any person who is not authorized for such access

         under this Order. The Parties are hereby ORDERED to safeguard all such documents,

         information and material to protect against disclosure to any unauthorized persons or

         entities.

   16.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

         DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided

         that the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible

         to have access to the DESIGNATED MATERIAL by virtue of his or her employment

         with the designating party, (ii) identified in the DESIGNATED MATERIAL as an

         author, addressee, or copy recipient of such information, (iii) although not identified as

         an author, addressee, or copy recipient of such DESIGNATED MATERIAL, has, in the

         ordinary course of business, seen such DESIGNATED MATERIAL, (iv) a current or

         former officer, director or employee of the producing Party or a current or former officer,

         director or employee of a company affiliated with the producing Party; (v) counsel for a

         Party, including outside counsel and in-house counsel (subject to paragraph 9 of this

         Order); (vi) an independent contractor, consultant, and/or expert retained for the purpose

         of this litigation; (vii) court reporters and videographers; (viii) the Court; or (ix) other

         persons entitled hereunder to access to DESIGNATED MATERIAL. DESIGNATED

         MATERIAL shall not be disclosed to any other persons unless prior authorization is

         obtained from counsel representing the producing Party or from the Court.




                                                  13
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 14 of 22 PageID #: 1873



   17.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of

         a deposition or hearing transcript, designate the deposition or hearing transcript or any

         portion thereof as “CONFIDENTIAL,” “RESTRICTED - ATTORNEY’ EYES ONLY,”

         or “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to

         the deposition or hearing transcript so designated shall be limited in accordance with the

         terms of this Order.    Until expiration of the 30-day period, the entire deposition or

         hearing transcript shall be treated as “RESTRICTED – ATTORNEYS’ EYES ONLY.”

         To the extent that any DESIGNATED MATERIAL is protected by the Export Controls

         Act, or any similar federal or state law that prohibits such DESIGNATED MATERIAL

         from being transported outside of the United States, such material shall be additionally

         marked “EXPORT CONTROLLED,” (or equivalent designation) and no party may

         remove, or cause to be removed, such DESIGNATED MATERIAL (whether in

         physical, electronic, or other form) produced by another Party from the territorial

         boundaries of the United States of America.            Notwithstanding this prohibition,

         DESIGNATED MATERIAL may b e taken outside the territorial limits of the United

         States if it is reasonably necessary for a deposition in this litigation taken in a foreign

         country.

   18.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal

         and shall remain under seal until further order of the Court. The filing party shall be

         responsible for informing the Clerk of the Court that the filing should be sealed and for

         placing the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER”

         above the caption and conspicuously on each page of the filing. Exhibits to a filing shall

         conform to the labeling requirements set forth in this Order. If a pretrial pleading filed




                                                 14
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 15 of 22 PageID #: 1874




         with the Court, or an exhibit thereto, discloses or relies on confidential documents,

         information or material, such confidential portions shall be redacted to the

         extent necessary and the pleading or exhibit filed publicly with the Court.

   19.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to

         prevent the Parties from introducing any DESIGNATED MATERIAL into evidence at

         the trial of this Action, or from using any information contained in DESIGNATED

         MATERIAL at the trial of this Action, subject to any pretrial order issued by this Court.

   20.   A Party may request in writing to the other Party that the designation given to any

         DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does

         not agree to redesignation within five (5) days of receipt of the written request, the

         requesting Party may apply to the Court for relief. Upon any such application to the

         Court, the burden shall be on the designating Party to show why its classification is

         proper. Such application shall be treated procedurally as a motion to compel pursuant to

         Federal Rules of Civil Procedure 37, subject to the Rule’s provisions relating to

         sanctions. In making such application, the requirements of the Federal Rules of Civil

         Procedure and the Local Rules of the Court shall be met.             Pending the Court’s

         determination of the application, the designation of the designating Party shall be

         maintained.

   21.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed

         in accordance with the terms of this Order shall be advised by counsel of the terms of

         this Order, shall be informed that he or she is subject to the terms and conditions of this




                                                 15
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 16 of 22 PageID #: 1875




         Order, and shall sign an acknowledgment that he or she has received a copy of, has read,

         and has agreed to be bound by this Order. A copy of the acknowledgment form is

         attached as Appendix A.

   22.   To the extent that any discovery is taken of persons who are not Parties to this Action

         (“Third Parties”) and in the event that such Third Parties contended the discovery sought

         involves trade secrets, confidential business information, or other proprietary

         information, then such Third Parties may agree to be bound by this Order.

   23.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

         designate as “CONFIDENTIAL” or “RESTRICTED -- ATTORNEYS’ EYES ONLY”

         any documents, information or other material, in whole or in part, produced or given by

         such Third Parties. The Third Parties shall have ten (10) days after production of such

         documents, information or other materials to make such a designation. Until that time

         period lapses or until such a designation has been made, whichever occurs sooner, all

         documents, information or other material so produced or given shall be treated as

         “CONFIDENTIAL” in accordance with this Order.

   24.   Within sixty (60) days of final termination of this Action, including any appeals,

         all DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

         summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

         incorporated into any privileged memoranda of the Parties and materials which have been

         admitted into evidence in this Action), shall at the producing Party’s election either be

         returned to the producing Party or be destroyed. The receiving Party shall verify the

         return or destruction by affidavit furnished to the producing Party, upon the producing

         Party’s request.




                                                 16
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 17 of 22 PageID #: 1876




   25.   The failure to designate documents, information or material in accordance with this

         Order and the failure to object to a designation at a given time shall not preclude the

         filing of a motion at a later date seeking to impose such designation or challenging the

         propriety thereof.    The entry of this Order and/or the production of documents,

         information and material hereunder shall in no way constitute a waiver of any objection

         to the furnishing thereof, all such objections being hereby preserved.

   26.   Any Party knowing or believing that any other party is in violation of or intends to

         violate this Order and has raised the question of violation or potential violation with the

         opposing party and has been unable to resolve the matter by agreement may move the

         Court for such relief as may be appropriate in the circumstances. Pending disposition of

         the motion by the Court, the Party alleged to be in violation of or intending to violate this

         Order shall discontinue the performance of and/or shall not undertake the further

         performance of any action alleged to constitute a violation of this Order.

   27.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed

         a publication of the documents, information and material (or the contents thereof)

         produced so as to void or make voidable whatever claim the Parties may have as to the

         proprietary and confidential nature of the documents, information or other material or its

         contents.

   28.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of

         any kind on the rights of each of the Parties to assert any applicable discovery or trial

         privilege.

   29.   If at any time DESIGNATED MATERIAL in any form is subpoenaed by any court,

         arbitral, administrative or legislative body, or are otherwise requested in discovery, the




                                                  17
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 18 of 22 PageID #: 1877




         person or entity to whom the subpoena or other request is directed shall immediately (a)

         notify in writing the person or entity who caused the subpoena or other request to issue

         that some or all of the material covered by the subpoena or request is subject to a

         Protective Order and include a copy of this Order with such notice, (b) give written

         notice thereof to every Party or nonparty, and their counsel, who has produced such

         documents and include a copy of the subpoena or request with such notice, and (c)

         provide each such producing Party or nonparty with an opportunity to object to the

         production of such documents. The person or entity to whom the subpoena or other

         request is directed shall not take any position concerning the propriety of such request or

         subpoena or the discoverability of the information sought thereby that is adverse to any

         producing Party or producing nonparty opposing the request for production of such

         documents or materials. If a producing Party or nonparty does not take steps to prevent

         disclosure of such documents within ten business days of the date written notice is given,

         the Party to whom the referenced subpoena is directed may produce such documents in

         response thereto, but shall take all reasonable measures to have such documents treated

         in accordance with terms of this Protective Order.

   30.   Testifying experts shall not be subject to discovery of any draft of their reports in this

         case, and such draft reports, notes, outlines, or any other writings leading up to an issued

         report(s) in this litigation are exempt from discovery. In addition, all communications

         between counsel for a Party and that Party’s testifying expert(s) related to this case or the

         content of expert reports are exempt from discovery, provided that this limitation on

         discovery does not permit a Party to withhold any material relied upon by testifying

         experts solely on the ground that such material was provided to the expert by counsel.




                                                  18
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 19 of 22 PageID #: 1878




         All materials generated by a testifying expert with respect to that person’s work are also

         exempt from discovery unless they identify facts, data or assumptions relied upon by the

         expert in forming any opinions in this litigation and such information is not already

         disclosed in the expert’s report.

   31.   The United States District Court for the Eastern District of Texas is responsible for the

         interpretation and enforcement of this Agreed Protective Order. After termination of this

         litigation, the provisions of this Agreed Protective Order shall continue to be binding

         except with respect to those documents and information that become a matter of public

         record. This Court retains and shall have continuing jurisdiction over the Parties and

         recipients of the DESIGNATED MATERIAL for enforcement of the provisions of this

         Agreed Protective Order following termination of this litigation. All disputes concerning

         DESIGNATED MATERIAL produced under the protection of this Agreed Protective

         Order shall be resolved by the United States District Court for the Eastern District of

         Texas. In the event anyone shall violate or threaten to violate the terms of this Protective

         Order, the aggrieved designating Party may immediately apply to obtain injunctive relief

         against any such person violating or threatening to violate any of the terms of this

         Protective Order.

   32.   Nothing in this Protective Order shall preclude or impede outside litigation counsel of

         record’s ability to communicate with or advise their client in connection with this

         litigation only based on such counsel’s review and evaluation of DESIGNATED

         MATERIAL, provided however, that such communications or advice shall not disclose

         or reveal the substance or content of any DESIGNATED MATERIAL other than as

         permitted under this Protective Order.




                                                  19
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 20 of 22 PageID #: 1879




   33.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify

         this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

         entities if reasonably necessary to prepare and present this Action and (b) to apply for

         additional protection of DESIGNATED MATERIAL.
          SIGNED this 3rd day of January, 2012.
         SIGNED this 13th day of March, 2019.




                                                       ____________________________________
                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  20
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 21 of 22 PageID #: 1880




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION



   [PLAINTIFF][, et al.,]                          §
                                                   §
                                                            Case No. [2 / 6 / 5]:00-CV-000-[JRG /
          v.                                       §
                                                     RSP / JDL / KNM / CMC]
                                                   §
   [DEFENDANT][, et al.]                           §


                                  APPENDIX A
               UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                              PROTECTIVE ORDER
          I, ___________________________________________, declare that:

   1.     My address is _________________________________________________________.

          My current employer is _________________________________________________.

          My current occupation is ________________________________________________.

   2.     I have received a copy of the Protective Order in this action. I have carefully read and

          understand the provisions of the Protective Order.

   3.     I will comply with all of the provisions of the Protective Order. I will hold in confidence,

          will not disclose to anyone not qualified under the Protective Order, and will use only for

          purposes of this action any information designated as “CONFIDENTIAL,”

          “RESTRICTED -- ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

          SOURCE CODE” that is disclosed to me.

   4.     Promptly upon termination of these actions, I will return all documents and things

          designated as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY,”

          or “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession,

          and all documents and things that I have prepared relating thereto, to the outside counsel




                                                   1
Case 2:18-cv-00526-RWS-RSP Document 96 Filed 03/13/19 Page 22 of 22 PageID #: 1881




          for the party by whom I am employed.

   5.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

          Protective Order in this action.

          I declare under penalty of perjury that the foregoing is true and correct.

   Signature ________________________________________

   Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _




                                                     2
